Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are pending.  
Priority
Instant application 16841805, filed 4/7/2020 claims priority as follows:

    PNG
    media_image1.png
    53
    327
    media_image1.png
    Greyscale
.
Information Disclosure Statements
	No information disclosure statement is present in the instant application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
US-20170057909 is close art.  The ‘909 publication teaches for example:

    PNG
    media_image2.png
    474
    661
    media_image2.png
    Greyscale
.
In particular, the ‘909 publication teaches methods to reduce N, N-dimethyl aniline to the corresponding propanol (see above after steps 1 and 2).  Still further, the ‘909 publication teaches methods to reduce the carboxylic acid using different reducing agents:

    PNG
    media_image3.png
    424
    275
    media_image3.png
    Greyscale
.
In these cases, the ‘909 publication teaches reducing agents having a hydride attached such as LAH, BH3, NaBH4 (see others above).
The ‘909 publication fails to teach reduction using borax which is a boron salt having no hydrogen atoms attached to the boron.
There is no teaching, or suggestion to apply borax as a reducing agent much less motivation since this boron containing reagent of the instant claims does not have any hydrogen atoms attached to the boron as required by the teachings of the ‘909 publication.
The article to Beckett et al is close art.  Similar to above, the Beckett article teaches reduction of the amino acid to propanol using lithium aluminum hydride.  

Additional relevant art is the article to Graff et al.  (“Graff”, J. Solution Chem (2017), 46; 25-43).  The Graff article teaches that nickel ions and boric acid or poylborate ions can complex with one another.  However, none of the schemes teach or suggest reduction of any compound.  Further, there are no boron complexes which show the inclusion of any “hydride” or generation of a hydride specie, or a suggestion of the potential to reduce a carboxylic acid much less a carboxylic acid containing a coordinating tertiary amine as required by the instant claims.  Thus, there is no nexus with this reference and this reference fails to suggest hydride formation in situ or any other way.
Applicant found that reduction of the carboxylic acid could take place in the presence of borax and water and the hydrogen atoms for the reduction are not stemming from an exogenous hydride source.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions
	All claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622